DETAILED ACTION
This non-final Office action is in response to the claims filed on June 14, 2019.
Status of claims: claims 1-6 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2019 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 4 – “the vehicle” is unclear since multiple “vehicles” are previously recited.
Claim 1, lines 16-18 – “the door leaf has the closed end position in the longitudinal direction.” Is unclear.

Claim 4, line 3 – “the door-leaf side” lacks antecedent basis.
Claim 4 - It is unclear whether claim 4 is an independent claim or dependent upon claim 1.  Since it appears the applicant intended for claim 4 to be dependent upon claim 1, the examiner has interpreted claim 4 to be dependent upon claim 1, however clarification is required.
Claim 5, lines 1-2: “when the door leaf has the closed end position” is unclear and requires revision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0837209 A2 to Reinhold et al. (hereinafter “Reinhold”).
Reinhold discloses a pivoting/sliding door for vehicles, the door comprising:
at least one door leaf 23; (see FIG. 10)
a support mechanism 10 for the door leaf;
a rotatable spindle 11 arranged in a fixed location in the vehicle and having a spindle axis and a spindle nut 36, which is connected to the door leaf via a connection element 25,

wherein the curved section of the guide rail is followed by a section which runs perpendicularly to the spindle axis,
wherein the connection element is connected, in such a way as to be pivotable about axes parallel to the spindle axis, both to the spindle nut and to a bracket 40 fixed to the door leaf, and
wherein, when the guide element reaches the transition from the curved section to the perpendicular section, the door leaf has the closed end position in the longitudinal direction. (claim 1)
Reinhold further discloses a spring acting 38 on the spindle nut in the closing direction, (claim 2) wherein the curved section of the guide rail has an increasing curvature when viewed in the closing direction, (note: from the straight portion to the curved section of guide rail 9, the curved section has an “increasing curvature,” as recited) (claim 3) wherein the bracket has components of the support mechanism positioned on the door-leaf side, (claim 4) wherein, when the door leaf has the closed end position in the longitudinal direction, the door leaf is spaced from the closed end position in an inward movement direction, (claim 5) and wherein the curved section of the guide rail has an increasing curvature when viewed in the closing direction. (claim 6)







[AltContent: textbox (Perpendicular section)]
[AltContent: ]
[AltContent: textbox (Curved section)][AltContent: ]
    PNG
    media_image1.png
    491
    789
    media_image1.png
    Greyscale

Claims 1 and 3-5 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/159047 to Heffner et al. (hereinafter “Heffner”).
Heffner discloses a pivoting/sliding door for vehicles, the door comprising:
at least one door leaf (see paragraph [0029]);
a support mechanism 24R for the door leaf;
a rotatable spindle 52L arranged in a fixed location in the vehicle and having a spindle axis and a spindle nut 42L, which is connected to the door leaf via a connection element 50,
wherein the rotatable spindle includes a guide rail 14, which has a curved section, and is arranged in a fixed location in the vehicle and guides a guide element (not numbered, but its inevitably disclosed) fixed to the door,

wherein the connection element is connected, in such a way as to be pivotable about axes parallel to the spindle axis, both to the spindle nut and to a bracket 23r fixed to the door leaf, and
wherein, when the guide element reaches the transition from the curved section to the perpendicular section, the door leaf has the closed end position in the longitudinal direction. (claim 1)
Heffner further discloses wherein the curved section of the guide rail has an increasing curvature when viewed in the closing direction, (claim 3) wherein the bracket has components of the support mechanism positioned on the door-leaf side, (claim 4) and wherein, when the door leaf has the closed end position in the longitudinal direction, the door leaf is spaced from the closed end position in an inward movement direction. (claim 5) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634